DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2010/0243020).
With regard to claim 1, Norton teaches, in Figs 1A-1E and 3, an optoelectric device comprising: a quantum dot core (108); and intermediates (106) provided on a part of a surface of the quantum dot core and arranged spaced apart from each other such that a portion of the quantum dot core is exposed between the intermediates, wherein the optoelectric device is configured to convert light energy incident upon the optoelectric device to electrical energy ([0002]). 
Norton does not explicitly teach that a ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 2, Norton teaches, in Figs 1A-1E and 3, a matrix (304) in which the quantum dot core and the intermediate intermediates are embedded and through which carriers are transferred, the carriers being generated by the quantum dot core from the light energy incident thereon ([0088]).
With regard to claim 4, Norton does not explicitly teach that a ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a sum of surface areas of the intermediates to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 5, Norton teaches, in Figs 1A-1E and 3, that the quantum dot core comprises at least one selected from the group consisting of CdSe, CdTe, InP, InAs, ZnS, ZnSe, and ZnTe ([0069]).
With regard to claim 7, Norton teaches, in Figs 1A-1E and 3, that the intermediate comprises intermediates comprise sulfur (S) or oxygen (O) to prevent oxidation of the quantum dot core ([0016]).
With regard to claim 8, Norton teaches, in Figs 1A-1E and 3, that the matrix comprises a semiconductor material ([0106]).
With regard to claim 10, Norton teaches, in Figs 1A-1E and 3, that the matrix comprises a group IV semiconductor material, a group 11I-V semiconductor material, or a group II-VI semiconductor material ([0106]).
With regard to claim 11, Norton teaches, in Figs 1A-1E and 3, that the matrix comprises a-Si, p-Si, Ge, GaAs, GaP, GaN, ZnSe, or ZnS ([0106]).
With regard to claim 12, Norton teaches, in Figs 1A-1E and 3, that when a majority of carriers generated by the quantum dot core comprises electrons, a conduction energy band level of the intermediate intermediates is lower than a conduction energy band level of the quantum dot core ([0100]).
With regard to claim 13, Norton teaches, in Figs 1A-1E and 3, that when a majority of carriers generated by the quantum dot core comprises holes, a valence energy band level of the intermediate intermediates is higher than a valence energy band level of the quantum dot core ([0100]). 
With regard to claim 14, Norton teaches, in Figs 1A-1E and 3, that a first electrode (300) is provided at a first side of the matrix and a second electrode (301) is provided at a second side of the matrix opposite to the first side.
With regard to claim 16, Norton teaches, in Figs 1A-1E and 3, a quantum dot structure comprising: a quantum dot core (108) comprising a first material having a first valence band level and a first conduction band level; and a surface layer (106) partially covering a surface of the quantum dot core, the surface layer comprising a second material having a second valence band level and a second conduction band level, wherein the first valence band level is less than the second valence band level or the first conduction band level is greater than the second conduction band level ([0100]), wherein the surface layer comprises a plurality of portions spaced apart from each other such that a portion of the quantum dot core is exposed between the plurality of portions (see figures).
Norton does not explicitly teach that a ratio of a sum of surface areas of the plurality of portion of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the ratio of a sum of surface areas plurality of portion of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 17, Norton teaches, in Figs 1A-1E and 3, that the first valence band level is less than the second valence band level ([0100]).
With regard to claim 18, Norton teaches, in Figs 1A-1E and 3, that the first conduction band level is greater than the second conduction band level ([0100]).
With regard to claim 20, Norton does not explicitly teach that a ratio of the sum of surface areas of plurality of portions of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3.  Nonetheless, the skilled artisan would know too that area ratio would impact the absorption spectrum ([0082]).
The specific claimed area ratio, absent any criticality, is only considered to be the “optimum” area ratio disclosed by Norton that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired absorption spectrum, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the  ratio of the sum of surface areas of plurality of portions of the surface layer to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.3 is used, as already suggested by Norton.
Since the applicant has not established the criticality (see next paragraph) of the area ratio stated and since these area ratios are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Norton.
Please note that the specification contains no disclosure of either the critical nature of the claimed area ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2010/0243020) in view of Semonin et al. (US 2014/0150861).
With regard to claim 6, Norton teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Norton does not explicitly teach that the intermediate comprises intermediates comprise at least one selected from the group consisting of PbS, PbSe, InP, InAs, and AlAs.
Semonin teaches that the intermediate comprises intermediates comprise at least one selected from the group consisting of PbS, PbSe, InP, InAs, and AlAs ([0018]) since, “QD materials are in certain instances relatively inexpensive and that these materials exhibit an enhanced capacity for multiple exciton generation,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Norton with the QD materials of Semonin to use materials that are inexpensive and have an enhanced capacity for multiple exiton generation.
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 2010/0243020) in view of Jeong et al. (US 2019/0257784).
With regard to claim 9, Norton teaches most of the limitations of this claim, as set forth above with regard to claim 2.
Norton does not explicitly teach that the matrix comprises an indium gallium zinc oxide (IGZO), a silicon indium zinc oxide (SIZO), or a silicon zinc tin oxide (SZTO).
Jeong teaches that the matrix comprises an indium gallium zinc oxide (IGZO), a silicon indium zinc oxide (SIZO), or a silicon zinc tin oxide (SZTO) ([0033]), “because it has excellent optical transparency, amorphous structure and high electron mobility,” ([0033]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Norton with the matrix materials of Jeong because it has excellent optical transparency, amorphous structure and high electron mobility.
With regard to claim 15, Norton teaches most of the limitations of this claim, as set forth above with regard to claim 14.
Norton does not explicitly teach that a third electrode is provided on a bottom side of the matrix, the bottom side being different from the first side and the second side, and wherein an insulating layer is provided between the matrix and the third electrode.
Jeong teaches, in Fig 1, that a third electrode (140) is provided on a bottom side of the matrix (150), the bottom side being different from the first side and the second side (right and left sides in the figure), and wherein an insulating layer (180) is provided between the matrix and the third electrode to provide a sensor ([0005]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Norton with the third electrode configuration of Jeong to provide a sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829